Citation Nr: 0503249	
Decision Date: 02/09/05    Archive Date: 02/22/05	

DOCKET NO.  99-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1975 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from adverse rating decisions issued by Department of 
Veterans Affairs (VA) Regional Offices (RO).  During the 
pendency of this appeal, the veteran has requested that his 
claims folder be moved from RO's in Phoenix, Arizona, Las 
Vegas, Nevada, Topeka, Kansas, and Seattle, Washington.  
Issues two through four are ready for appellate review, but 
the claim for an increased evaluation will be remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
decision of the issues decided herein has been requested or 
obtained.

2.  Left ear hearing loss for VA purposes was first 
demonstrated in December 1998, some 21 years after service 
separation, and this hearing loss is not shown by any 
competent evidence to be related to any incident, injury or 
disease of active service.  

3.  No competent clinical evidence identifies any pathology 
or abnormality of the veteran's low back at any time during 
the pendency of this appeal.  

4.  The veteran had bilateral pes planus at the time he 
enlisted for service and pes planus was not aggravated or 
increased in severity at any time during service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred during service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  A low back disorder was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2004).  

3.  Bilateral pes planus was incurred prior to military 
service and was not aggravated during such service.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA provides that VA will notify claimants of the 
evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining such 
evidence.

This appeal commenced prior to the adoption of VCAA.  
Nonetheless, the RO specifically informed the veteran of the 
evidence necessary to substantiate his claims in May 1998.  
He was again notified of the evidence necessary to 
substantiate his pending claims in September 1998.  
Additional claims were added.  During the lengthy pendency of 
this appeal, the veteran has been provided multiple 
statements of the case which provided the laws and 
regulations governing the veteran's claims for 
service-connected disability.  He has been informed that the 
evidence necessary to substantiate these claims is evidence 
showing that he incurred or aggravated disability during 
service, or that current disability is attributable to other 
service-connected disability.  The RO collected the veteran's 
service medical records and all records of the veteran's 
treatment with VA at various VA medical centers.  The veteran 
was provided multiple VA examinations and consultations which 
are adequate for rating purposes.  The veteran provided 
testimony at a personal hearing in November 1999.  The 
veteran was formally notified of VCAA and the duties to 
assist and notify in May 2001 and November 2003.  In 
December 2001, the veteran wrote that there were no non-VA 
treatment records and that he waived all additional time 
granted him to submit additional evidence.  In February 2004, 
the veteran wrote that he had no additional evidence to 
submit in support of his appeal.  

The veteran does not argue, nor does the evidence on file 
reveal that there remains any additional relevant evidence 
which has not been collected for review.  There is no 
reasonable likelihood that any additional relevant evidence 
is available for review.  The appellant has been informed of 
the evidence which he must present and the evidence which VA 
will collect on his behalf, he has been requested to submit 
any evidence he might have in his possession, and the duties 
to assist and notify of VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board considered referring the veteran's claims for 
service connection for left ear hearing loss and for low back 
disability secondary to service-connected bilateral knee 
disability for VA examinations with requests for opinions in 
accordance with 38 C.F.R. § 5103A(d)(2).  Because the 
veteran's enlistment and separation audiometric examinations 
during service showed that his hearing was entirely normal, 
and the first audiometric examination demonstrating hearing 
loss for VA purposes is first shown some 21 years after 
service in December 1998, the Board concludes that referral 
for such examination with respect to this issue is not 
warranted because there is a complete absence of any evidence 
which indicates that the veteran's current left ear hearing 
loss "may be" related to any incident, injury, or disease 
of active military service.  With respect to the veteran's 
claim for service connection for low back disability, which 
has been advanced on both a direct basis and on the basis 
that it has been incurred secondary to the veteran's 
service-connected bilateral knee disability, the Board 
concluded that referral for a VA examination with a request 
for opinion regarding secondary service connection is not 
warranted in the absence of any competent evidence of any 
identifiable pathology of the low back at any time during or 
subsequent to service. 

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
have become manifest within one year after a veteran is 
separated from service.  38 U.S.C.A. §§ 1101, 1112. 1113; 
38 C.F.R. §§ 3.307. 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  On the other hand, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record.  38 C.F.R. § 3.306.  

For purposes of VA disability compensation, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of these relevant 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the US Court 
of Appeals for Veterans Claims (Court) stated that "the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss."  

Left Ear Hearing Loss:  The pure tone decibel thresholds at 
the frequencies of 500, 1,000, 2,000, 3,000 and 4, 000 Hertz 
at the time that the veteran was enlisted for service were 
all normal at 15 or less decibels.  There were no complaints, 
findings, treatment or diagnoses for hearing loss of either 
ear at any time during service.  The pure tone decibel 
thresholds for the relevant frequencies were all normal, at 
or below 15 Hertz, at the time of the veteran's audiometric 
examination for service separation in September 1977.  There 
is no competent audiometric or other clinical evidence of 
hearing loss disability for many years after service.  VA 
audiometric examination in December 1998 first reveal that 
the veteran had left ear hearing loss for VA purposes in 
accordance with 38 C.F.R. § 3.385.  This was over 21 years 
after the veteran was separated from service.  There is a 
complete absence of any competent clinical evidence or 
opinion which relates this first finding of left ear hearing 
loss disability, some 21 years after service, to any 
incident, injury, or disease of active service.  A 
preponderance of the evidence of record is against an award 
of service connection for left ear hearing loss, first shown 
21 years after the veteran was separated from service.  

The Board has considered the veteran's written statements and 
testimony in a personal hearing at the RO in November 1999, 
where he related hearing loss to loud noise exposure during 
service; weapons firing, helicopters, and machinery.  The 
Board notes that the veteran's documented military occupation 
was in supply.  Although the veteran is certainly competent 
to provide his recollection of exposure to noise during 
service, he is not competent to provide a medical opinion 
that left hearing loss disability for VA purposes, first 
shown 21 years after service, was caused by incidents of 
service decades earlier.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Low Back Disability:  During service in November 1976, the 
veteran complained that his began hurting when he got up from 
his bed.  The pain was identified from the left medial 
scapula to the left latissimus dorsi along T8 to T11.  The 
diagnosis was "mid-back pain."  There was no history of 
trauma and the impression was mid-back strain.  This is the 
only indication of a problem that the veteran had with his 
back at any time during service.  The physical examination 
for service separation in September 1977 noted that the spine 
and other musculoskeletal system was normal.

VA orthopedic examination in December 1997 contained no 
complaints or findings with respect to the veteran's low or 
mid-back.  A VA X-ray study of November 1999 recorded that 
multiple views revealed normal lordosis, vertebral bodies 
were of normal height, intervertebral spaces were adequate, 
pedicles and SI joints showed no abnormalities, and there was 
a normal appearance of the zygapophyseal joints bilaterally.  
The impression was a negative and normal lumbosacral spine.  

A December 1999 VA orthopedic examination also resulted in no 
finding of any identifiable pathology of the low or mid-back.  
This physician also indicated that he did not believe that 
the veteran's subjective complaints of back pain were in any 
way related to his service-connected bilateral knee 
disabilities.  He reported that the veteran did not walk that 
much and that his back X-rays were normal.

A May 2001 VA psychiatric examination included a complete 
evaluation of the veteran's physical condition.  This 
examination reports "low back pain, etiology undetermined."  

In April 2003, a VA staff physician wrote a statement on the 
veteran's behalf noting that the veteran had complaints of 
low back pain "for several years."  She also noted that 
X-ray studies of the lumbosacral spine were normal.  She 
wrote that the veteran reported that when he was upright or 
walking for a long period his knee pain increased, he limped, 
and he had low back pain, and she believed that the low back 
pain and limp were "a likely consequence" of the veteran's 
service-connected knee disability "and also his obesity."  

A preponderance of the evidence on file is against an award 
of service connection for a low back disability.  The low 
back is the lumbosacral spine.  During service, the veteran 
had a single occasion of a mid-back problem, which involved 
the thoracic spine.  The veteran attributed this single 
incident to sleeping in his bed and the assessment during 
service was simply strain, which is shown to have been acute 
and transitory and resolved without residual.  In the years 
following service, the veteran has consistently reported low 
back pain both to medical practitioners and during testimony 
at a personal hearing in November 1999.  

There is a complete absence, however, of any competent 
evidence that the veteran has identifiable pathology of the 
low back to serve as the basis for an award of 
service-connected disability for the low back.  Lumbosacral 
spine X-rays have been entirely normal and there is no 
diagnosis of chronic lumbosacral strain.  In the absence of 
any identifiable pathology or medical diagnosis of disability 
of the low back, an award of service connection for such 
disability is not warranted.  Although one physician has 
attributed the veteran's complaints of low back pain to his 
service-connected bilateral knee disability (and 
nonservice-connected obesity), another physician has opined 
that subjective complaints of low back are not attributable 
to the veteran's knees.  The Board need not address a 
secondary service connection claim in the absence of any 
identifiable pathology.  Pain is a symptom of underlying 
disability, not a disability itself.  

Bilateral Pes Planus:  The veteran's physical examination for 
enlistment to service in October 1975 clearly noted that the 
feet were abnormal and that the veteran had pes valgus planus 
L2.  This was not considered service disqualifying and the 
veteran was admitted to service.  During service in 
March 1976, the veteran complained of foot pain and the 
diagnoses were both plantar fasciitis and pes planus.  It was 
clearly recorded that there had been no trauma associated 
with reported foot pain.  On one occasion, the veteran was 
directed to resole his boots, and on another occasion he was 
provided a pad and heel pads and provided a profile against 
running and marching for two weeks.  In April 1976, the 
veteran complained of both knee and foot pain, and pes planus 
was again the diagnosis.  There were no further notations 
with respect to the veteran's feet during service, and the 
physical examination for service separation in September 1977 
noted that the veteran's feet were normal.  

VA treatment records on file from 1997 forward routinely note 
that the veteran has pes planus.  X-ray studies performed in 
October 1999 note decreased plantar arches of the feet 
visualized in the lateral weight-bearing position, which was 
compatible with pes planus.  There were also mild bunion 
deformities bilaterally.  Otherwise, the bony structures and 
joints revealed no abnormalities.  

In December 2000, the veteran was provided a VA podiatry 
consultation.  The posterior tibial and dorsalis pedis pulses 
were present in both feet.  Vibratory sense was present in 
both feet.  The toenails were normal in color and thickness, 
nail changes were absent, pigmentary skin changes were 
absent, skin textures were not thin or shiny, redness or 
cyanosis was absent in both feet, claudication was absent, 
temperature changes and edema were absent, and there were no 
corns or calluses.  There were positive findings of 
paresthesia and numbness and tingling present in both feet, 
and the assessment was diabetic peripheral neuropathy.  

Later treatment records of the veteran's diabetes clearly 
note that he has peripheral neuropathy of the lower 
extremities with suspected venous insufficiency.  In 
April 2003, it was noted that pain at the bottom of the feet 
had been worse for the past four months, prior to starting 
medication for diabetes. 

A preponderance of the evidence on file is against an award 
of service connection for bilateral pes planus or flat feet.  
The veteran was clearly noted to have flat feet at the time 
he was enlisted for service.  Although the veteran sought 
treatment for painful feet on two or three occasions during 
service, there is a complete absence of any competent 
clinical evidence which in any way reveals that the veteran's 
flat feet sustained an overall permanent increase in 
disability during active military service.  The feet were 
noted to be normal at service separation.  Commencing in 
1997, the veteran has continued to receive diagnoses of flat 
feet, but X-ray studies, although showing a loss of arch 
consistent with flat feet, do not show any overall increase 
in disability even decades after military service.  More 
recently, the veteran is shown to have manifested diabetes 
mellitus which is unrelated to any incident, injury or 
disease of service.  This diabetes has resulted in peripheral 
neuropathy of the lower extremities and has caused an 
increase in foot pain for the veteran, but this increase in 
pain is entirely unrelated to any incident of service and 
clearly related to the post-service onset of diabetes.

Because bilateral pes planus is clearly documented in the 
physical examination for enlistment, and because there is a 
complete absence of any evidence showing an overall increase 
in disability in pes planus during service, the presumption 
of aggravation at 38 C.F.R. § 3.306 is not applicable.  Pes 
planus preexisted service and was not aggravated during 
service.  Pes planus has not been aggravated by diabetic 
neuropathy of the lower extremities, but this has resulted in 
increased foot pain.  An award of service connection for 
bilateral pes planus is not warranted.  



ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral pes planus is 
denied.





REMAND

The veteran was last provided a VA audiometric examination in 
July 2001, well over three years ago.  Both he and the 
representative have argued that he should be provided another 
VA audiometric examination because the veteran's hearing 
acuity has decreased over this time.  Another audiometric 
examination is thus warranted on the issue of the veteran's 
claim for an increased evaluation for service-connected right 
ear hearing loss.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be referred for a 
VA audiometric examination.  The 
evaluation must include a report of the 
pure tone decibel thresholds for the 
relevant frequencies for speech (1,000, 
2,000, 3,000 and 4,000 Hertz), and speech 
recognition scores using the Maryland CNC 
Test.   

2.  After completing the above 
development, the RO should again address 
the veteran's claim for an increased 
evaluation.  If the decision is not to 
his satisfaction, he and the 
representative must be provided with a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


